Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
1. A three-phase machine having a 2-pole stator formed with a winding arrangement in a tooth-wound coil design comprising: 
m winding phases (U, V, W), the winding arrangement includes at least one first double-layer tooth-wound coil and one second double-layer tooth-wound coil, each tooth-wound coils partially occupies four respective adjacent slots of the stator with a winding phase (W), each double-layer tooth-wound coil forms a pair of two concentrically arranged coils, the second double-layer tooth-wound coil is arranged such that it is shifted by a pole pitch with respect to the first double-layer tooth-wound coil.
The examiner discovered numerous teaching single-layer tooth-wound coils that are concentrically arranged, contrasting with the applicant’s claiming of double-layer, tooth-wound coils that are concentric.  For the purpose of prosecution the double-layer is understood to be a coil with two layers of winding wire.  Then first and second coils occupies 4 respective adjacent slots as concentrically arranged coils, where the second double-layer tooth-wound coil is arranged such that it is shifted by a pole pitch with respect to the first double-layer tooth-wound coil. 
The applicant’s IDS cites Inoue et al. (U. S. Patent Publication 2013/0015742) which teaches two layers of single-layer tooth-wound coils.  The two layers are offset from each other by one slot and occupy 5 adjacent slots.  The references on the International Search Report are certainly related to the applicant’s subject matter, but do not teach double layer coils that are concentric to each other and do not anticipate claim 1. Tang (U. S. Patent teaches the winding layer consists of concentric and non-overlapping coils, meaning single-layer.  Parsons (U. S. Patent 3,325,661) teaches two layers of windings, but not where the coils are double-layer and filling adjacent slots.  The examiner cited references that also teach concentric windings not in adjacent slots on the form 892.  The examiner did not discover a reference or combination of references the applicant’s claimed invention.

Claims 2-11 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        June 10, 2021